

113 HCON 67 IH: Recognizing the need to improve physical access to many United States postal facilities for all people in the United States in particular disabled citizens.
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 67IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Ms. Esty (for herself, Mr. Courtney, Ms. DeLauro, Mr. Himes, and Mr. Larson of Connecticut) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Education and the Workforce, the Judiciary, Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONRecognizing the need to improve physical access to many United States postal facilities for all people in the United States in particular disabled citizens.Whereas, in 2012, 12 percent of the civilian population in the United States reported having a disability;Whereas, in 2012, 16 percent of veterans, amounting to more than 3,500,000 people, received service-related disability benefits;Whereas, in 2011, the percentage of working-age people in the United States who reported having a work limitation due to a disability was 7 percent, which is a 20-year high;Whereas the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.) (referred to in this preamble as the Architectural Barriers Act of 1968), was enacted to ensure that certain federally funded facilities are designed and constructed to be accessible to people with disabilities and requires that physically handicapped people have ready access to, and use of, post offices and other Federal facilities;Whereas automatic doors, though not mandated by either the Architectural Barriers Act of 1968 or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), provide a greater degree of self-sufficiency and dignity for people with disabilities and the elderly, who may have limited strength to open a manually operated door;Whereas a report commissioned by the Architectural and Transportation Barriers Compliance Board (referred to in this preamble as the Access Board), an independent Federal agency created to ensure access to federally funded facilities for people with disabilities, recommends that all new buildings for use by the public should have at least one automated door at an accessible entrance, except for small buildings where adding such doors may be a financial hardship for the owners of the buildings;Whereas States and municipalities have begun to recognize the importance of automatic doors in improving accessibility;Whereas the laws of the State of Connecticut require automatic doors in certain shopping malls and retail businesses, the laws of the State of Delaware require automatic doors or calling devices for newly constructed places of accommodation, and the laws of the District of Columbia have a similar requirement;Whereas the Facilities Standards for the Public Buildings Service, published by the General Services Administration, requires automation of at least one exterior door for all newly constructed or renovated facilities managed by the General Services Administration, including post offices;Whereas from 2006 to 2011, 71 percent of the complaints received by the Access Board regarding the Architectural Barriers Act of 1968 concerned a post office or other facility of the United States Postal Service;Whereas the United States Postal Service employs approximately 522,000 people, making it the second-largest civilian employer in the United States;Whereas approximately 3,200,000 people visit 1 of the 31,857 post offices in the United States each day; andWhereas the United States was founded on principles of equality and freedom, and these principles require that all people, including people with disabilities, are able to engage as equal members of society: Now, therefore, be itThat Congress—(1)recognizes the immense hardships that disabled United States citizens must overcome every day;(2)reaffirms its support of the Architectural Barriers Act and the Americans with Disabilities Act and full compliance of the laws;(3)recommends that the United States Postal Service and other public agencies install power-assisted doors to ensure equal access to all citizens; and(4)pledges to continue to work to identify and rectify the barriers that are preventing all United States citizens from having equal access to the services provided by the Federal Government.